Citation Nr: 0107164	
Decision Date: 03/09/01    Archive Date: 03/16/01	

DOCKET NO.  99-04 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a chronic acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The appellant had periods of active service from July 1, 
1964, to September 5, 1964, with the Army and from 
November 8, 1971, to November 23, 1971, with the Marine 
Corps.  

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2000 at which time it was remanded 
for procedural purposes.  The case has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  In February 1972, the RO denied service connection for a 
nervous condition diagnosed as an inadequate personality 
disorder on the basis that it was not a disease within the 
meaning of applicable legislation providing for service 
connection.  The appellant was notified of the determination 
by communication dated the following month.  He did not file 
a timely appeal. 

2.  Additional evidence received since that time is not, by 
itself, or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a chronic acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The RO's February 1972 decision denying service 
connection for a nervous condition is final.  38 U.S.C.A. 
§ 7105 (West 1991); 20 C.F.R. §§ 20.302, 20.1103 (2000).  

2.  New and material evidence has not been received since the 
1972 rating decision, and the claim of entitlement to service 
connection for a chronic acquired psychiatric disorder has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant and developing the 
facts pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, or 
submitting a claim for, any benefit under the laws 
administered by the Secretary.  The Board finds that while 
this law was enacted during the pendency of this appeal, and 
thus has not been considered by the RO, there is no prejudice 
to the appellant in proceeding with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  In this regard, the 
Board notes that the RO has advised the veteran of the 
evidence necessary to substantiate his claim that new and 
material evidence has been submitted sufficient to reopen his 
claim for service connection for a chronic acquired 
psychiatric disorder.  Thereafter, several medical statements 
were provided by the veteran, and he was afforded a VA 
psychiatric examination.

Additionally, the Board remanded the case in August 2000 in 
order that the veteran might be scheduled for a personal 
hearing.  A report of contact dated September 1, 2000, 
indicates the veteran was called for verification of his 
mailing address.  He was then sent a letter providing him 
with the time and date for his hearing at the Cleveland RO in 
October 2000.  For whatever reason, the veteran failed to 
report for the hearing.  A report of contact dated October 3, 
2000, indicates that a woman was contacted at the veteran's 
address.  She indicated he did not miss the hearing 
intentionally.  Notation was made that the Post Office Box 
number the RO was using was the veteran's correct address.  
The veteran was then sent a letter informing him that the 
personal hearing he had requested was being rescheduled.  He 
was informed of the time and location.  However, he did not 
report for the hearing on November 1, 2000, and did not 
contact the RO for rescheduling or to provide an explanation.  

The undersigned notes that the appellant has an obligation to 
cooperate, when required, in the development of evidence 
pertaining to his claim.  The duty to assist is not always a 
one-way street, nor is it a blind alley.  Wood v. Derwinski, 
1 Vet.App. 190, 193 (1991); Olson v. Prinicipi, 
3 Vet. App. 480, 483 (1992).  VA's duty to assist a claimant 
in developing his claim has been met in this case.  The 
appellant has not shown good cause for his failure to report 
for the hearings and, the undersigned is therefore forced to 
rely on the evidence which is of record.  The appellant is 
always free to submit an application to reopen his claim.  

The appellant's claim for service connection for a 
psychiatric disorder was denied by the RO in February 1972.  
At that time the evidence available for RO review consisted 
of service medical records from the veteran's brief period of 
service with the Marine Corp.  Those records reflected the 
appellant was with the Marines for about three days when he 
manifested increasing anxiety and confusion.  He alleged that 
he had a past police record and had done time in a state 
penitentiary.  Mental status examination showed he was 
anxious and frightened.  He responded rapidly to treatment 
and was given a diagnosis of inadequate personality disorder.  
A medical board met on November 18, 1971, and determined that 
the inadequate personality disorder had existed prior to 
entry onto active service and had not been aggravated by his 
service.  

Based on the evidence as described above, the veteran was 
denied service connection for a nervous disorder in February 
1972.  In March 1972 correspondence, the appellant was 
informed by the RO that his claim for service connection for 
a nervous condition had been received.   Based on available 
information, it was determined that his condition was a 
constitutional or developmental abnormality and was not a 
disability under the law for which compensation was payable.  
The veteran did not appeal that decision; therefore, the RO's 
decision of February 1972 is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2000).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

The evidence received since the 1972 RO decision included the 
service medical records for the veteran's first period of 
service in the Army.  This evidence was received within days 
of the February 1972 decision.  These service medical records 
reflect that the veteran was hospitalized on July 25, 1964, 
with an initial diagnosis of schizophrenic reaction.  He was 
transferred to Walter Reed General Hospital where he was 
admitted to the "psychiatric ward" where he showed no 
evidence of any psychotic behavior or bizarreness.  While 
hospitalized, he gave a history of involvement with legal 
authorities and having been placed in foster homes.  There 
was no evidence of any thought disorder.  It was felt that he 
was quite immature and that his behavior at Fort Knox on the 
day of his admission in July 1964 could not be explained on 
the basis of a psychosis.  It was opined that he was immature 
and bewildered by a new and unfamiliar way of life and was 
not able to withstand the stress of an inspection he was 
about to be given.  The diagnosis was chronic, severe, 
inadequate personality, manifested by inadequate response to 
the demands of military life and ineffectiveness, inability 
to tolerate stress of a mild nature, inadequate resources to 
tolerate separation from family, and history of social 
incapability and inadaptability.  It was indicated the 
condition had existed prior to service. 

Received in October 1984 was an application for compensation 
benefits.  The appellant indicated that he had a nervous 
condition for which he received treatment while in the Army 
in 1964 and while in the Marines in 1971.  

In a December 1984 statement the appellant was informed that 
his claim for service connection for a nervous condition had 
been received, but that a letter to him in March 1972 denied 
service connection for a nervous condition and the one-year 
time period to appeal that decision had elapsed.  He was 
informed that in order to reopen his claim, new and material 
medical evidence had to be submitted.  

Added to the record since the time of the prior denied claim 
is the report of psychological testing accorded the 
appellant, apparently some time in 1974.  It was noted that 
he presented with a long history of emotional and behavioral 
problems, the most persistent of which had been his inability 
to inhibit aggression.  It was reported that earlier in his 
life, he characterized himself as an overly rebellious 
individual who was in frequent trouble because of an 
inability to manage his hostility.  He recalled having been 
dismissed from a football team for excessive roughness with 
his opponents.  He was involved in correctional facilities 
and, although he did not discuss this, his record indicated 
some foster placements as well.  Both attempts at managing a 
military career were unsuccessful owing to what was reported 
as his inability to adequately deal with authority without 
acting out.  It was stated that his entire history suggested 
a marked inability to cope environmental stress without 
experiencing personality disorganization.  It was the 
examiner's opinion that the appellant had a dysthymic 
disorder with hysterical features.  The examiner stated the 
disorder preexisted the industrial accident in 1974 and was 
aggravated by it.  

The medical records include the report of a psychological 
evaluation accorded the appellant by a private psychologist 
in October 1976.  It was noted that in March 1974, the 
appellant had been involved in a truck accident in which he 
sustained serious body injuries and demolished his truck.  
The psychologist indicated that a review of the history 
indicated the appellant had had significant emotional 
problems prior to 1974.  Following the evaluation, the 
diagnosis was hysterical neurosis, dissociative type.  
Notation was made that significant depression was also 
present.  

A July 1981 statement from the psychologist who conducted the 
1976 psychological evaluation of the appellant reported above 
is of record.  The psychologist indicated that in his 
opinion, that the appellant's neurosis predated the accident 
in 1974.  He opined that the 1974 accident in and of itself 
significantly aggravated or intensified the appellant's 
preexisting neurotic condition.  

Medical records pertaining to treatment and evaluation of the 
veteran for psychiatric purposes in the 1990's indicates 
problems with anger management issues.  

Analysis

As is apparent from a review of the record, although the 
veteran has had varying psychiatric diagnoses, which are new, 
in that they had not been reported previously, they simply 
provide other psychiatric diagnoses without establishing a 
link to the appellant's very brief periods of active service.  
The medical evidence which has been received since February 
1972 RO decision does not tend to prove or disprove that the 
appellant currently has a psychiatric disability related to 
service.  Accordingly, the evidence is not probative, that 
is, so significant that it must be considered in order to 
fairly adjudicate the claim.  The veteran claims that he has 
a current chronic acquired psychiatric disorder related to 
service, but as a lay person, he is not competent to diagnose 
such a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, his statements are not probative of the 
crucial question in this case.  In the absence of any 
evidence that is new and material, the claim is not reopened 
and remains denied.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a chronic acquired 
psychiatric disability is not reopened and remains denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals







